Citation Nr: 0509323	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for a back disorder had not been 
received, and denied his claim.  The veteran filed a timely 
appeal to this adverse determination.

The veteran testified at a Travel Board hearing at the RO in 
December 2004 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In rating decisions dated in August 1971 and September 
1974, the RO denied the veteran's claim for service 
connection for a back disorder; the September 1974 decision 
was subsequently affirmed by the Board in a decision dated in 
March 1975.

3.  The evidence received since the time of the Board's March 
1975 decision does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1975 Board decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  Evidence received since the March 1975 Board decision is 
not new and material, and the claim for service connection 
for a back disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  Since the 
veteran filed his claim for VA benefits in January 2003, the 
provisions of the VCAA are applicable in this case and the 
Board must ensure that these procedural requirements have 
been satisfied before reaching the merits of the appeal.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, as well as notice of the 
specific legal criteria necessary to substantiate this claim.  
The Board concludes that discussions as contained in the 
initial rating decision dated in March 2003, in the statement 
of the case (SOC) issued in December 2003, in the 
supplemental statement of the case issued in May 2004, at the 
time of the veteran's hearing before the undersigned in 
December 2004, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in January 2003 and again in September 
2003, the RO provided the veteran with detailed information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  Consistent with 38 U.S.C.A. §5103(a) and 
38 C.F.R. §3.159 (b) the RO satisfied the notice requirements 
to: (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you got pertaining to your 
claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159 (b) 
(1).  

The Board finds that the various documents provided to the 
veteran are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that the veteran understands the nature of the evidence 
needed to substantiate his claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, VA outpatient 
treatment notes and examination reports, including a medical 
opinion regarding the presence of a current back disorder and 
any relationship between such disorder and the back disorder 
diagnosed in service, and several personal statements made by 
the veteran in support of his claims.  The veteran testified 
at a hearing held before the undersigned in December 2004, 
and a transcript of his testimony has been added to the 
claims folder.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  

The Board is not aware of any additional relevant evidence 
that is available in connection with this appeal, and 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

In an August 1971 rating decision, the RO initially denied 
the veteran's claim for service connection for a back 
disorder on the basis that the only back disorder in service 
was scoliosis, diagnosed in September 1970, with additional 
findings of spondylolysis on VA x-rays taken in July 1971, 
shortly after discharge.  However, the RO determined that 
there was no evidence of aggravation of the veteran's 
preexisting scoliosis in service, and noted that VA 
regulations stated that service connection was not available 
for constitutional or developmental abnormalities such as 
spondylolysis.  Therefore, service connection for a back 
disorder was denied. 

In a subsequent RO rating decision in September 1974, the RO 
again denied the veteran's claim for service connection for a 
back disorder.  The only additional evidence considered at 
the time of this denial was a statement from Dr. C.A., a 
physician in private practice, who stated that an x-ray of 
the veteran's dorsal spine in October 1967, prior to service 
entry, showed normal alignment and symmetry.  The RO 
concluded that even though the veteran went on sick call in 
service and was given a change in profile due to back 
problems, the only back abnormality identified on post-
service VA examination in July 1971 was spondylolysis, which 
was a constitutional or developmental condition that was not 
considered a disability under the law.

The veteran appealed this RO decision to the Board.  In March 
1975, the Board issued a decision affirming the RO's denial 
of service connection for a back disorder.  In its decision, 
the Board observed that the veteran contended that he had no 
problems with his back prior to service.  However, during 
service, after carrying a heavy pack for a few months, his 
back became painful and he was put on profile.  The veteran 
contended that his then-present back condition was aggravated 
by service.  The Board noted that the evidence showed that 
the veteran had been found to have spondylolysis on VA 
examination in July 1971, which was a congenital defect that 
"by its very nature preexisted service."  The Board also 
noted that the evidence showed that the veteran had been 
involved in an automobile accident and had experienced 
occasional back pain prior to service.  The Board considered 
the veteran's contention that carrying a heavy backpack 
aggravated his preexisting back disorder, but concluded that 
"the service medical records do not reveal sudden 
pathological advancement such as to establish an increase of 
the preexisting [back] condition during service."  

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in March 1975.  The 
March 1975 Board decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 
(2004).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

A two-step process must be followed in addressing attempts to 
reopen a previously denied claim.  The first of these steps 
is to determine whether the evidence added to the record is 
new and material.  According to the relevant VA regulation, 
"[n]ew evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final March 1975 Board 
decision includes the following items:  outpatient treatment 
notes from Dr. R.M., a private physician, dated from March 
1977 to July 1987; medical records from South Lincoln Family 
Physicians dated from July 1996 to April 2002; outpatient 
treatment notes from Dr. F., a physician in private practice, 
dated from November 2002 to December 2002; VA outpatient 
treatment notes dated from December 2002 to May 2004; a VA 
orthopedic surgeon's statement dated in October 2003, 
describing the difference between spondylosis and scoliosis; 
the transcript of a hearing held before an RO hearing officer 
in October 2003; the report of a VA spine examination dated 
in November 2003, with an addendum dated later that same 
month; the transcript of the Board hearing held before the 
undersigned in December 2004; and various statements 
submitted by the veteran to VA in support of his claim.

The Board observes that the only item of medical evidence 
that discusses the cause or etiology of the veteran's current 
back complaints is the November 2003 VA spine examination 
report, with attached addendum.  At that time, this examiner 
was asked to provide a diagnosis of the veteran's current 
back disorder, if any, as well as an opinion whether any 
current back disorder was related to the scoliosis diagnosed 
in service.  In his report, the examiner asked the veteran if 
he had much back pain in service, and the veteran stated that 
he really did not.  

Following a claims file review and examination of the 
veteran, the VA examiner rendered diagnoses of chronic 
lumbosacral strain and a small herniation at L4-L5, right 
side, with associated early radiculopathy.  The examiner then 
stated that on examination, he did not find any scoliosis.  
He stated that  he did not believe that this veteran's in-
service scoliosis had anything to do with the veteran's 
current back condition.  The examiner added that most people 
that have scoliosis do not even have pain; they are found 
incidentally on exams, such as with the veteran, and many 
young adults and young people outgrow most of their scoliosis 
curvature.  The examiner said that he believed that was most 
likely the case with the veteran.  He noted that he would 
dictate an addendum once x-ray results were received.  

The examiner issued an addendum a few days later, at which 
time he stated the following:

His x-rays have shown no scoliosis, just 
a very slight curvature which does not 
meet the criteria for scoliosis so 
apparently this gentleman's scoliosis 
that he had been diagnosed with in the 
military has resolved...

My diagnosis remains with no change.  
This reinforces my belief in the fact 
that I do not believe that this 
gentleman's scoliosis he was diagnosed 
[with] in service, which he was 
apparently asymptomatic from at that 
time, has anything to do with his current 
back condition.  His current condition is 
a completely separate entity. 

Following a review of this newly-submitted evidence, the 
Board concludes that it is essentially cumulative and 
redundant of the evidence and arguments considered by the 
Board in its previous final March 1975 decision, and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  Essentially, none of the evidence shows 
that the veteran currently has a back disorder that was 
either incurred in or aggravated by service.

Indeed, in anything, this evidence tends to show that the 
only back disorder diagnosed in service, scoliosis, 
subsequently healed and is no longer present.  At a minimum, 
a valid service connection claim requires medical evidence of 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) ("[i]n order for the veteran to be awarded a 
rating for service-connected [disability], there must be 
evidence both of a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury."); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").  In any case, the 
newly-submitted evidence does not show that a preexisting 
back disorder was in any way aggravated by the veteran's 
active duty military service many years ago, or that a 
current back disorder is related to service.

The Board acknowledges the veteran's assertion, as set forth 
during his recent hearing before the undersigned, that the RO 
erred in originally treating the issue as entitlement to 
service connection for spondylosis, when "that's not really 
the issue whatsoever."  The veteran's representative stated 
during the hearing that, as to spondylosis, "[the veteran] 
understands that's a congenital developmental condition; that 
was never his claim to begin with."  Instead, the veteran's 
only contention was that his only back disorder prior to and 
during service was scoliosis, and he "contends that his 
scoliosis was aggravated by his military service."  

The RO, however, phrased the issue broadly as a claim for a 
"back condition" in both the August 1971 and September 1974 
rating decisions, and the Board addressed the veteran's 
scoliosis in its March 1975 decision.  Moreover, the newly-
submitted evidence does not include a competent medical 
opinion that the veteran's preexisting scoliosis was 
aggravated in service, so as to warrant reopening and 
readjudicating this claim.  Finally, as noted above, even if 
such aggravation were shown in service, all subsequent post-
service medical testing, including the most recent VA 
examination, has indicated that any scoliosis present in 
service has since resolved and is no longer present.  Absent 
a current scoliosis disability, service connection for this 
disorder may not be awarded.

Indeed, the only evidence which would indicate that the 
current back disorder was aggravated during his active duty 
service some 35 years ago consists of the veteran's own 
assertions, made at the time of his RO and Board hearings and 
in various correspondence sent to the VA, to the effect that 
his scoliosis was made worse in service by carrying heavy 
backpacks.  However, as the evidence does not show that the 
veteran possesses medical expertise, he is not qualified to 
express an opinion regarding any medical causation or 
diagnosis of a current back disorder.  It is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Thus, the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Furthermore, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Generally, in claims 
to reopen requiring new and material evidence, lay 
assertions, even if new, still would not be material 
evidence.  See Pollard v. Brown, 6 Vet. App. 11 (1993).  

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final March 1975 Board decision, it 
is not material.  Although the evidence is relevant to the 
issue of the presence of a current back disorder, there is no 
competent medical evidence either linking a current back 
disorder to service many years earlier, or indicating that a 
preexisting back disorder was aggravated by service. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a back disorder.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for a back disorder.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim, the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that a current back disorder was either incurred in 
or aggravated by his military service.  










ORDER

New and material evidence having not been submitted, the 
claim is not reopened and service connection for a back 
disorder is denied.



	                        
____________________________________________
	Charles E. Hogeboom 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


